Per Curiam:
The action was brought for three months’ rent under a written lease. The defense attacks the validity of the lease on two grounds and asserts a monthly tenancy with no valid agreement for a definite rental.
The circumstances of the execution and delivery of the lease are as follows: After the defendant tenant had executed two copies on the form provided by "the broker, they were transmitted to the landlord, who executed them after striking out two clauses which were of considerable materiality to the tenant. Just when the tenant received back the altered lease is not clear, but it was on or about the time he entered into possession, and since a lease, under section 242 of the Real Property Law, need only be signed by the lessor, the tenant cannot be heard to claim that the lease as executed by the landlord did not contain the terms and conditions of his tenancy. His attempted repudiation a few days later was, therefore, ineffectual for any purpose unless it had been accompanied by actual physical surrender, which is not claimed.
It is also objected that the lease was signed by only one of the plaintiffs, but we have no doubt that the bringing of this action was a sufficient adoption and ratification by the other two executors. (Valentine v. Healey, 158 N. Y. 369.)
Judgment reversed, with thirty dollars costs, and judgment directed in favor of plaintiffs for the amount demanded in the complaint, with interest and costs.
All concur; present, Guy, Bijur and Mullan, JJ.